United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 2, 2018                  Decided May 8, 2018

                         No. 17-1058

 LOCAL 58, INTERNATIONAL BROTHERHOOD OF ELECTRICAL
              WORKERS (IBEW), AFL-CIO,
                     PETITIONER

                              v.

            NATIONAL LABOR RELATIONS BOARD,
                      RESPONDENT

                       RYAN GREENE,
                        INTERVENOR


                 Consolidated with 17-1108


        On Petition for Review and Cross-Application
               for Enforcement of an Order of
            the National Labor Relations Board


     Robert D. Fetter argued the cause and filed the briefs for
petitioner.

    Michael R. Hickson, Attorney, National Labor Relations
Board, argued the cause for respondent. With him on the brief
were Richard F. Griffin, Jr., General Counsel, John H.
                               2
Ferguson, Associate General Counsel, Linda Dreeben, Deputy
Associate General Counsel, and Jill A. Griffin, Supervisory
Attorney.

     Amanda K. Freeman and Glenn M. Taubman were on the
brief for intervenor Ryan Greene in support of the National
Labor Relations Board. Aaron B. Solem entered an appearance.

   Before: GARLAND, Chief Judge, and ROGERS and
KAVANAUGH, Circuit Judges.

    Opinion for the Court filed by Circuit Judge ROGERS.

     ROGERS, Circuit Judge:          Local 58, International
Brotherhood of Electrical Workers (IBEW), AFL-CIO (“Local
58”) petitions for review of an order of the National Labor
Relations Board finding that its policy on resignation and
revocation of dues-deduction authorization is an unlawful
restriction on its members’ statutory rights. Local 58 explains
that it sought to provide “guidance to . . . members” in order to
“protect [them] and the institution from fraud and forgery” in
view of “numerous member-only benefits” — “as well as
member-only democratic rights” — at stake. Pet’r’s Br. 4. It
now contends that the Board erred by failing to adhere to its
long-recognized distinction between union policies that restrict
or penalize a member’s rights to resign or revoke, and those
that impose procedural requirements or ministerial acts
necessary to verify a member’s resignation or revocation. For
the following reasons, we conclude that the Board’s
determination that Local 58’s policy unlawfully restricted its
members’ rights was reasonable, in part because the Board
reaffirmed that all procedural requirements are not barred, and
we deny the petition for review.
                                  3
                                  I.

     Section 7 of the National Labor Relations Act (“NLRA”)
provides that “[e]mployees shall have the right to self-
organization, to form, join, or assist labor organizations, to
bargain collectively . . . , and to engage in other concerted
activities for the purpose of collective bargaining or other
mutual aid or protection,” and “also . . . the right to refrain from
any or all of such activities.” 29 U.S.C. § 157. Section 8, in
turn, provides that it is “an unfair labor practice for a labor
organization or its agents . . . to restrain or coerce . . . employees
in the exercise of the rights guaranteed in [Section 7].” 29
U.S.C. § 158(b)(1)(A). With respect to membership dues,
Section 302 of the Labor Management Relations Act
(“LMRA”), which generally prohibits payments from an
employer to a union, see 29 U.S.C. § 186(a), includes an
exception permitting an employer to deduct union membership
dues from employees’ wages and remit those funds to the union
“[p]rovided, [t]hat the employer has received from each
employee, on whose account such deductions are made, a
written assignment which shall not be irrevocable for a period
of more than one year, or beyond the termination date of the
applicable collective agreement, whichever occurs sooner,” id.
§ 186(c)(4) (italics omitted). The Board has interpreted Section
7 of the NLRA to protect an employee’s right to revoke any
prior authorization for the deduction of union dues. See Int’l
Bhd. of Elec. Workers, Local No. 2088 (Lockheed Space
Operations Co., Inc.), 302 N.L.R.B. 322, 327 (1991).

    Local 58 operates a Union Hall in Detroit, Michigan. It
represents approximately 4,000 electricians in the construction
industry across southeastern Michigan who work under multi-
employer agreements and are designated by the IBEW
constitution as “A” members. Local 58 also represents several
hundred employees in manufacturing, maintenance, and
                                4
government who work under agreements with individual
employers and are designated under the IBEW constitution as
“BA” members. “A” members pay a higher dues rate and are
entitled to more benefits than “BA” members, including a dues-
funded pension and death benefit.

      On October 1, 2014, Local 58’s business manager and
financial secretary, Michael Richard, instituted a “Policy
Regarding Procedure for Opting Out of Membership Rights,
Benefits, and Obligations.”          The policy imposed new
requirements that a union member wishing to resign
membership or opt out of dues deduction must appear in person
at Local 58’s Union Hall with a picture identification and a
written request indicating the member’s intent. The policy
further stated that any member who “feels that appearing in
person at the Union Hall of IBEW Local 58 poses an undue
hardship may make other arrangements that verify the
identification of the member by contacting the Union Hall.”
Local 58 posted the policy at its Union Hall and distributed it
to its stewards, staff, and elected officers.

     On April 6, 2015, Ryan Greene, a member of Local 58,
filed an unfair labor practice charge based on the new policy.
Upon investigation, the Board’s General Counsel issued a
complaint alleging that Local 58 violated Section 8(b)(1)(A) of
the NLRA by maintaining a policy that restrains union
members’ rights to resign their union membership and to
revoke their dues-deduction authorizations. At an evidentiary
hearing, Richard testified that he instituted the policy to verify
the authenticity of resignations and revocations of dues
deductions authorizations because of concern that a fraudulent
resignation or revocation could interrupt an employee’s union
membership and thereby deprive the employee of pension or
death benefits without the employee being aware of this result.
Hg. Tr. 38 (July 30, 2015). When he was working in the field
                               5
as an electrician, Richard explained, he had called a Local in
Indianapolis to remove himself from their “book,” and thus
from consideration for the next available job, and was informed
he must appear in person and show identification to protect
against another individual fraudulently clearing his name off
the books to settle a grudge or for the benefit of someone else
below him on the book. Id. at 35-36. In his testimony, Richard
emphasized that any break in union membership could deprive
an employee of pension or death benefits, and that he, Richard,
did not want to be in the position of explaining to a family
member seeking death benefits that a deceased member’s
resignation had never been verified. Id. at 38.

     An administrative law judge (“ALJ”) concluded Local
58’s policy did not violate the NLRA because it did not restrict
members’ rights to resign or revoke dues-deductions
authorizations. Upon exceptions by the General Counsel and
Greene, the Board concluded, with one Member dissenting,
that Local 58 had violated the NLRA as alleged. The Board
issued a cease and desist order that also directed Local 58 to
rescind the policy and post a remedial notice. Local 58
petitions for review.

                              II.

     Local 58 challenges the Board’s decision as erroneously
disregarding the long-established distinction between union
policies that restrict members’ statutory rights and those that
impose procedural or ministerial requirements to validate
resignation, which are not categorically impermissible and
whose burden on members’ rights the Board will balance
against the union’s reason for adopting the policy. Local 58
points to Board precedent striking down union rules that
temporally restrict resignation to a 30-day notice period or
prohibit resignation during a strike, Bricklayers Local 17 (Cal.
                               6
Tile Co.), 271 N.L.R.B. 1571, 1571 (1984), Machinists Local
1414 (Neufeld Porsche-Audi, Inc.), 270 N.L.R.B. 1330, 1334
(1984), while ruling permissible a union rule that set
administrative or ministerial requirements, such as requiring a
writing stating the members’ intent to be sent to a designated
union officer, UAW, Local 148 (Douglas Aircraft Co.), 296
N.L.R.B. 970, 971 (1989); Telephone Traffic Union Local 212
(New York Telephone Co.), 278 N.L.R.B. 998, 998 n.1 (1986).
Based on these precedents, Local 58 maintains that the Board’s
conclusion that its policy, on its face, impermissibly restricts
resignation ignores both the actual text of the policy as well as
decades of labor law distinguishing between union rules that
circumscribe a member’s right to resign at a particular time or
punish a member for resigning and policies that provide for a
procedure necessary to ensure the authenticity of a resignation.

     The Board possesses “special competence in the field of
labor relations” and is charged with “the primary responsibility
for applying the general provisions of the [NLRA] to the
complexities of industrial life.” Pattern Makers’ League of N.
Am. v. NLRB, 473 U.S. 95, 100, 114 (1985) (internal quotations
and citations omitted). Its interpretation of the NLRA is
entitled to “substantial deference” and must be upheld if
reasonable, even if a reviewing court “might prefer another
view of the statute.” Id. (internal quotations and citations
omitted); accord Ford Motor Co. v. NLRB, 441 U.S. 488, 497
(1979). This court will therefore “abide [by the Board’s]
interpretation . . . if it is reasonable and consistent with
controlling precedent.” Brockton Hosp. v. NLRB, 294 F.3d
100, 103 (D.C. Cir. 2002) (citing Local 702, Int’l Bhd. of Elec.
Workers v. NLRB, 215 F.3d 11, 15 (D.C. Cir. 2000)). Indeed,
the court recognizes that the tendency of a particular union rule
to restrain or coerce employees is a matter “for the expertise of
the Board.” Intern. Union of Elevator Constructors Local
Union No. 8 v. NLRB, 665 F.2d 376, 382 (D.C. Cir. 1981).
                               7

      In Scofield v. NLRB, 394 U.S. 423, 429 (1969), the
Supreme Court interpreted the NLRA to distinguish between
lawful and unlawful union rules, holding union rules that
“invade[] or frustrate[] an overriding policy of the labor laws”
are impermissible without regard to the union interest
prompting their promulgation. Section 8 of the NLRA only
“leaves a union free to enforce a properly adopted rule which
reflects a legitimate union interest, impairs no policy Congress
has imbedded in the labor laws, and is reasonably enforced
against union members who are free to leave the union and
escape the rule.” Id. at 430. The Board, in turn, has concluded
that “restrictions on resignations impair the fundamental
policies found in the express language and consistent
interpretation of Section 7.” Neufeld Porsche-Audi, 270 N.L.R.B.
at 1333. The Board thus reasonably interprets the NLRA to
prohibit categorically union policies that “delay or otherwise
impede” a member’s right to resign or revoke. Id.; see Pattern
Makers’ League, 473 U.S. at 104-05.

     The Board concluded Local 58’s policy was, on its face,
an impermissible restriction on members’ Section 7 rights to
resign. The policy requires members, regardless of where they
live or work, to visit the Union Hall in person. Together, the
Board found, “the combined ‘in person’ and ‘picture
identification’ requirements” were tantamount to a restriction
on resignation inasmuch as the policy would “burden”
members who live or work some distance from the Union Hall,
“surely cost[ing] them time and money.” Dec. at 3. The in-
person requirement would also be burdensome for “resigning
members who wished to avoid a face-to-face encounter with a
union representative,” and, in the Board’s view, “the prospect
of such face-to-face encounters could present a particularly
significant impediment for members who wish to resign during
a strike or lockout.” Id. Requiring members to present photo
                               8
identification erects another hurdle for any member who lacks
such identification and must acquire it, if the member can. Id.
The Board distinguished Auto Workers Local 148 (McDonnell-
Douglas), 296 N.L.R.B. 970, 971 (1989), where it found
permissible union rules requiring a member wishing to resign
to put his resignation in writing and send it to a designated
union officer, Dec. at 3 & n. 11, on the ground that Local 58’s
“policy . . . demands far more of union members than our
decisions permit” because it places a “significant burden” on
union members, id. The Board observed that there was no
evidence Local 58 itself had experienced the type of fraud that
prompted Richard to issue the policy.

     Further, the Board concluded that the undue hardship
alternative in the 2014 policy was insufficient to render the
policy permissible because it was unacceptably ambiguous.
The text “create[d] uncertainty about whether unfettered access
to resignation will be granted at all if a member is unable to
negotiate other arrangements . . . to the satisfaction of [Local
58].” Dec. at 3 (italics in original). It was also “silent about
what such ‘other arrangements’ might be or how [Local 58]
will exercise its apparent discretion to determine whether the
arrangements are sufficient.” Id. The Board has forewarned
that “[i]mpressions created by ambiguous union rules . . . may
themselves coerce employees in violation of Section 8 of the
[NLRA].” Intern. Union of Elevator Constructors, Local
Union No. 8, 665 F.2d at 382 (citation omitted). Although the
dissenting Member interpreted Local 58’s policy to allow its
members to determine what constitutes a hardship and what
other arrangements might be sufficient, see Dis. Op. at 7, the
Board persuasively responded that “[a]t a minimum, the policy
— as a rule adopted by and imposed on members — can
reasonably be interpreted to give ultimate authority to [Local
58].” Dec. at 3 n.10.
                               9
     Still, Local 58 objects to the Board’s evaluation of its
policy because, in addition to the fraud concerns identified at
the hearing, the Board failed to give appropriate weight to the
difficult practical position it faced. As Local 58’s counsel
indicated, requiring a writing to verify resignation or
revocation may not suffice. For instance, the author of such a
writing could fraudulently assume another member’s identity
and resign in his name. A member might notice that union dues
had ceased being deducted from his or her paycheck and re-
join the union, but that member may not be aware of the impact
that even a short break in membership would have on his or her
pension, preventing collection of any benefit. See Oral Arg.
8:24. Similar fraudulent resignations could be used to alter the
voting pool ahead of an election. See Oral Arg. 9:08.

     Implicit in Local 58’s position is that the Board was
required to weigh its interests before determining whether its
policy was an invalid restriction on members’ Section 7 rights.
The Board never reached the question of whether limiting
Local 58 to requiring a writing to verify resignation or
revocation would be insufficient to vindicate Local 58’s
concerns. Nor was it required to do so upon concluding that
the policy was facially invalid. Where the Board reasonably
construed its precedents in concluding Local 58’s policy
restricted members’ rights to resign, it was not required under
Scofield to weigh Local 58’s interest. See Scofield, 394 U.S. at
429-30. The court has no occasion to decide whether, had there
been evidence proffered of “instances of fraud” among Local
58’s members, the Board could reasonably have invoked
Scofield’s “impairment” standard without balancing a union’s
interest as shown by an evidentiary record. Here, the Board
concluded simply that, on the record before it, requiring
physical presence with photo identification was unduly
burdensome.
                               10
     In concluding the Board’s decision that Local 58’s policy
was facially invalid was reasonable, the court rests in part on
the Board’s reaffirmation of its precedent that not every
procedural requirement will unlawfully burden members’
Section 7 rights. Dec. at 3. Contrary to the statements in Local
58’s brief, Pet’r’s Br. 5, 31-32, the Board expressly preserved
a union’s ability to impose ministerial requirements on the
resignation process. “Certainly, a union member who wishes
to resign can be required to take minimal affirmative steps to
effectively communicate his intention to the union, such as
putting the resignation in writing and sending it to a designated
union officer.” Dec. at 3 & n.11 (citing McDonnell-Douglas,
296 N.L.R.B. at 971). The Board has not foreclosed Local 58
from requiring other means of verifying identification to
vindicate its antifraud interests. Nor did the Board foreclose
Local 58 from promulgating a substantially similar policy that
included a description of acceptable alternative arrangements
in the event of undue hardship. Technology may provide
alternatives even as may more prosaic means; here, for
example, Local 58 was able to verify Ryan Greene’s
resignation by telephone without requiring his physical
presence at the Union Hall.

     For reasons discussed, the Board reasonably concluded
that Local 58’s policy impermissibly restricts members’ rights
to revoke their dues-deduction authorizations. The Board
relied on Newport News Shipbuilding and Dry Dock Co., 253
N.L.R.B. 721, 731-32 (1980), enf’d sub nom. Peninsula
Shipbuilders’ Ass’n v. NLRB, 663 F.2d 488 (4th Cir. 1981).
There, the Board had concluded that “a requirement that
employees appear in person at a union hall in order to revoke
checkoff would impose, inherently, an unconscionable
impediment to the free choice conferred by [LMRA] Section
302(c)(4).” Id. Here, the Board concluded that, “[a]s
explained,” the undue hardship provision in Local 58’s policy
                               11
“is insufficient to mitigate the burden imposed by the policy.”
Dec. at 4. Again, the Board did not foreclose the possibility
that Local 58 could identify acceptable alternatives in the event
of undue hardship. The court, therefore, has no need to reach
the Board’s conclusion that the policy represents a unilateral
modification by the union of the dues-deduction agreements
without individual employees’ consent.

    Accordingly, we deny the petition for review and grant the
Board’s cross-application for enforcement of its Order.